DETAILED ACTION
	In Application filing on 08/31/2021 Claims 1-20 are pending. Claims 1-20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “soft” in claim 4 is a relative term which renders the claim indefinite. The term “soft substrate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “large-to-small sizes” in claim 19 is a relative term which renders the claim indefinite. The term “large-to-small sizes of the undercooled liquid metallic particles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0014958 A1 (“Thou”).
Regarding claim 1, Thou teaches a method of forming a metallic-coated substrate, the method comprising:
	rupturing solid shells of undercooled liquid metallic particles of a particle-coated substrate ([0035, 0043-0045, 0056-0057] teach methods which include a step of rupturing the shells of core-shell particles having an undercooled liquid metal therein onto a substrate for the purpose of repairing or joining), the particle-coated substrate comprising:
		a particle coating comprising undercooled liquid metallic particles ([0008, 0010, 0017, 0024, 0026, 0038-0039] teaches the core-shell particles, where the undercooled liquid metal is surrounded by an oxide shell), the particles comprising
			the solid shell comprising a metal oxide [0008, 0010, 0017, 0024, 0026, 0038-0039]; and
			a liquid metallic core that is below the melting point of the liquid metallic core [0008, 0010, 0017, 0024, 0026, 0038-0039], and
		a substrate comprising an irregular surface ([0024, 0035, 0042-0045, 0056-0057] teach repairing of irregular surface features like cracks, pits, scratches, depressions, etc.);
		wherein the coating is on the irregular surface of the substrate ([0035, 0043-0045, 0056-0057] teach depositing a coating including the core-shell particles onto the substrate surface); and
	wherein the rupturing forms the metallic-coated substrate, the metallic coated substrate comprising a metallic coating on the irregular surface of the substrate, the metallic coating comprising a solidified metal and/or metal alloy and solid metal oxide shells [0035, 0043-0045, 0056-0057].

	Regarding claim 2, Thou teaches the rupturing comprises a chemical trigger, light impingement, ultrasound impingement, vibrational forces, heat application, or a combination thereof ([0032] teaches fracturing core-shell particles via focused ion beam or a chemical etchant. See also [0053, 0056]).

	Regarding claim 3, Thou teaches the metallic coating is electrically conductive, thermally conductive, or a combination thereof ([0015, 0057] teach the coating comprising a solder alloy comprised of Bismuth and Tin which implies the metallic coating is electrically conductive).

	Regarding claim 4, Thou teaches the substrate being a soft substrate, wherein the particle coating induces a texture on the substrate ([0035, 0043-0045, 0056-0057] teach introducing the core-shell particles into the surface of the substrate. The core-shell particles inherently induce a texture on a substrate when they are deposited (e.g., a packed particle texture); [0011] teaches a polymer substrate which is a relatively soft substrate).

	Regarding claim 5, Thou teaches the liquid metallic core comprises an alloy comprising Bi, In, Sn, Ag, Au, or a combination thereof [0027, 0034, 0038-0039].

	Regarding claim 6, Thou teaches the liquid metallic core comprises Field’s metal (51% In, 32% Bi, and 16.5% Sn w/w) [0035, 0043-0045, 0056-0057].

	Regarding claim 7, Thou teaches the particles are partially filled into one or more crevices in the irregular surface of the substrate, allowing the coating of particles to selectively capture a size-limited dimension of the irregular surface ([0024, 0035, 0042-0045, 0056-0057] teach repairing of irregular surface features like cracks, pits, scratches, depressions, etc. by introducing the core-shell particles therein);

	Regarding claim 10, Thou teaches the substrate is an inorganic substrate ([0035] teaches a gold or silicon substrate. See also [0011]).

	Regarding claim 18, Thou teaches forming the particle-coated substrate, the method further comprising: applying a solution, the solution comprising the undercooled liquid metallic particles and one or more organic solvents and/or organic liquids, to the irregular surface of the substrate to form the particle-coated substrate ([0043, 0045] teaches core-shell particles in ethanol solution deposited onto the substrate having the surface defects); and drying the applied solution on the irregular surface ([0043] teaches allowing the ethanol to evaporate).

	Regarding claim 20, Thou teaches the solution and the irregular surface are free of adhesives [0024, 0035, 0042-0045, 0056-0057].

Claim Rejections - 35 USC § 103
Claim(s) 8, 13- 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0014958 A1 (“Thou”).
	Regarding claim 8, Thou teaches the particles have a diameter of 1 nm to 10 microns (Abstract, [0010, 0024] teaches the core-shell particles in the form of nano-size or micro-sized particles, specifically in the size range of 4 nm to 900 microns. Since the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).

Regarding claim 13, Thou suggests the method is a method of forming a metallic inverse surface replica, the method further comprising: removing the metallic coating comprising the solidified metal and/or metal alloy from the metallic-coated substrate to form the metallic inverse surface replica ([0053-0054] and Fig. 6 teach molding using the core-shell particles including a step of rupturing the core-shell particles onto at least one surface of the mold which would form the claimed metallic coating on a substrate. Thou does not explicitly teach removing the molded structure. However, a person having ordinary skill in the art would find it obvious to remove the molded object in order further access, process, transfer, or control the molded object).

	Regarding claim 14, Thou does not explicitly teach the metallic inverse surface replica has a thickness of 10 nm to 100 microns.
	However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, then the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). The Examiner fails to see any difference in performance between the claimed and prior art device based on [0024, 0053-0054] and Fig. 6 of Thou.

	Regarding claim 19, Thou does not explicitly teach the solution comprises a polydispersity of large-to-small sizes of the undercooled liquid metallic particles of 1:1 to 1:10
However, Thou does teach an advantage of the SLICE method of forming the undercooled liquid metallic particles is control of the size and polydispersity through adjusting synthesis conditions [0027]. It would have been obvious to one of ordinary skill in the art before the effective filing date to have a polydispersity of the large to small sizes of the undercooled liquid metallic particles of 1:1 to 1:10 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One would have been motivated to optimize polydispersity of the large to small sizes of the undercooled liquid metallic particles by choosing appropriate synthesis conditions. See MPEP 2144.05 (II) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) for further details.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0014958 A1 (“Thou”), as applied to claim 1, further in view of Heat-Free Fabrication of Metallic Interconnects or Flexible/Wearable Devices (“Martin”).
	Regarding claim 9, Thou does not explicitly teach the substrate is an organic substrate or a biological substrate.
	Martin teaches the substrate is an organic substrate or a biological substrate (Figs. 1c, 1e, 5j-l and Page 8 Section 2.4.3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the substrate of Thou with the organic or biological substrates as taught in Martin because this is a substitution of equivalent elements yielding predictable results. Both Thou and Martin deposit undercooled liquid metallic particles onto their respective substrates followed by rupturing the particles in order to form metallic structures onto the respective substrates without the use of heat. See Thou - [0024, 0035, 0042-0045, 0056-0057]; Martin – Pages 2-3, 7-8 and Figs. 1c, 1e, 5j-l.

	Regarding claim 12, Thou does not explicitly teach the substrate is an organic substrate from a human, animal, mammal, fish, or insect; or the substrate is an organic substrate comprising a tissue, an organic, a skin, a bone, an insect, a reptile skin, a plant, a flower, a tree, a marine animal skin, or a combination thereof; or a combination thereof.
	Martin teaches the substrate is an organic substrate from a human, animal, mammal, fish, or insect; or the substrate is an organic substrate comprising a tissue, an organic, a skin, a bone, an insect, a reptile skin, a plant, a flower, a tree, a marine animal skin, or a combination thereof; or a combination thereof (Figs. 1c, 1e, 5j-l and Page 8 Section 2.4.3.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the substrate of Thou with the organic or biological substrates as taught in Martin because of reasons set forth in the rejection of claim 9.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0014958 A1 (“Thou”), as applied to claim 1, further in view of Liquid-Solid Phase Transition Alloys as reversible and Rapid Molding Bone Cement (“Yi”).
	Regarding claim 11, Thou does not explicitly teach the substrate comprises a bone, a vitrified surface, a mineralized surface, or a combination thereof.
	Yi teaches the substrate comprises a bone, a vitrified surface, a mineralized surface, or a combination thereof (Fig. 4d, Page 9791, Section 2.5, Page 9795, Section 3.4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the substrate of Thou with the bone taught in Yi motivated by employing an injectable alloy material as a reversible bone cement (Abstract) which generally is properly injectable, sets rapidly, has adequate stiffness, bioactivity, low melting temperature, and radiopacity thereby enabling easy implanting and removal from the bone bed, offering a highly flexible and reversible surgical process, allowing much easier and more controllable reversion, and preventing remaining bones from more damage (Yi - Page 9790, Section 1).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0014958 A1 (“Thou”), as applied to claim 1, further in view of Rapid Replication of Master Structures by Double Casting with PDMS (“Gitlin”).
	Regarding claim 15, Thou teaches forming the metallic inverse surface replica ([0053-0054] and Fig. 6). 
	Thou does not explicitly teach the method is a method of forming a surface replica, the method further comprising: applying a solid material or a precursor thereof to the metallic inverse surface replica; optionally allowing the precursor to react or set to form the solid material; and removing the metallic film from the solid material to form the surface replica, wherein the surface replica comprises the solid material that comprises a surface comprising a non-inverted replica of the irregular surface of the substrate.
	However, Gitlin teaches an analogous technique of forming a surface replica comprising: applying a solid material or a precursor thereof to an inverse surface replica; optionally allowing the precursor to react or set to form the solid material; and removing the film from a solid material to form the surface replica, wherein the surface replica comprises the solid material that comprises a surface comprising a non-inverted replica of the irregular surface of the substrate (Fig. 1 and Pages 3000-01, Experimental Section teach a method of replicating a silicon-wafer having rectangular features thereof. The replication comprising applying a first PDMS to form an inverse surface replica followed by demolding the first PDMS. A second PDMS is then applied to the inverse surface replica and subsequently removed therefrom in order to form a non-inverted replica of the surface of the substrate).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique of Gitlin to the known method of Thou ready for improvement to yield a predictable result. Here, the method described in Thou is ready for improvement in that the disclosure of Thou describes molding to form an inversed replica of the nanofeatures rather than a true replica of the nanofeatures. Thus, Thou describes a method ready for improvement. The predictable result yielded by the application of Gitlin’s technique to Thou’s method is a non-inverted PDMS replica of the mold surface.

Regarding claim 16, Thou does not explicitly teach the solid material comprises a metal, a metal alloy, a polymer, or a combination thereof
Gitlin teaches the solid material comprises a metal, a metal alloy, a polymer, or a combination thereof (Fig. 1 and Pages 3000-01, Experimental Section teach applying a second PDMS to form a non-inverted structure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique of Gitlin to the known method of Thou ready for improvement for reasons set forth in the rejection of claim 15

	Regarding claim 17, Thou teaches the solidified material comprises crosslinked PDMS.
Gitlin teaches the solidified material comprises crosslinked PDMS (Fig. 1 and Pages 3000-01, Experimental Section teach applying a second PDMS onto an inverted surface and curing the PDMS (which inherently forms crosslinked PDMS) to form a non-inverted structure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique of Gitlin to the known method of Thou ready for improvement for reasons set forth in the rejection of claim 15

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744